Citation Nr: 0432126	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
bilateral high frequency sensorineural hearing loss and 
assigned a noncompensable rating.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is 
manifested by an average puretone threshold of 30 decibels in 
the right ear and 34 decibels in the left ear.  The veteran's 
speech discrimination ability averages 96 percent 
bilaterally.  

2.  The veteran does not have puretone thresholds at each of 
the four specified frequencies of 55 decibels or more, or 
puretone threshold of 30 or less at 1000 hertz and 70 
decibels or more at 2000 hertz in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the veteran dated in May 2002 and July 2003.  See 
VAOPGCPREC 8-2003.  The veteran was told of the requirements 
to successfully establish a higher rating, advised of her and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  

Although the July 2003 VCAA notice letter was sent after the 
December 2002 rating decision, any defect with respect to its 
timing was harmless error because the veteran did not produce 
any additional information or evidence upon receiving the 
content-complying notice in July 2003.  This provides a sound 
basis for concluding that the disposition of her claim would 
not have been different had she received pre-AOJ adjudicatory 
notice.  See 38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 
1369, 1374-75 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Further, assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is harmless 
error in the present case.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The veteran has had ample time to provide 
information and evidence in support of her claim, and based 
on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had she received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in October 2002.  The duty to notify and 
assist having been met by the RO to the extent required, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Analysis

The veteran was granted service connection for bilateral 
hearing loss with an initial noncompensable rating in a 
December 2002 rating decision.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to determine 
whether the original rating on appeal was erroneous.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
testing in the frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz per second.  The rating schedule establishes different 
auditory acuity levels ranging from essentially normal 
hearing (Level I) to profound deafness (Level XI).  See 
38 C.F.R. §§ 4.85, 4.87; Diagnostic Code 6100 (2004).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

A private audiological examination was performed on the 
veteran in August 2002, which yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
30
35
35
40
45

The results of the August 2002 private examination indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 39 decibels; and in the left ear an 
average pure tone threshold of 28 decibels.

The veteran was also afforded a VA audiological examination 
in October 2002, which showed that puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
45
LEFT
20
20
30
40
45

The results of the October 2002 examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 30 decibels with speech recognition of 96 
percent; and in the left ear, average pure tone threshold of 
34 decibels with 96 percent speech recognition.  

Under 38 C.F.R. § 4.85, the audiological scores are evaluated 
using Table VI.  Evaluation of the veteran's scores on both 
the private and VA audiological examinations reflect that her 
hearing acuity for both ears is at Level I, corresponding to 
the noncompensable percent disability evaluation that is 
currently assigned.  Since the private examination did not 
include speech recognition scores, the speech recognition 
scores on the VA examination were used.

Therefore, the veteran's hearing loss is only eligible for an 
initial noncompensable rating.  In order to be assigned a 10 
percent disability rating, the veteran would need to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
findings on the VA examination of October 2002 reflect that 
level of disability.  

To reach a Level V hearing in one ear, using the current 
average puretone decibel loss, as shown in her October 2002 
hearing test, the veteran would need to show a speech 
recognition of 60-66 percent in one ear.  To reach Level III 
in one ear and Level IV in the other ear, at the current 
average puretone decibel loss, the veteran would need to show 
speech recognition levels of 68-74 percent in one ear and 76-
82 percent in the other ear.  

The provisions of 38 C.F.R. § 4.86 are not applicable, as the 
veteran does not have puretone thresholds at each of the four 
specified frequencies of 55 decibels or more, or puretone 
threshold of 30 or less at 1000 hertz and 70 decibels or more 
at 2000 hertz in either ear.

The Board has considered 38 C.F.R. § 3.321(b)(1) (2004), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Ibid.  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute.  She has not 
required any recent periods of hospitalization for her 
hearing disability.  Although the veteran asserts that she 
had had to turn down employment due to her hearing, the 
evidence shows that her hearing is non-disabling.  The 
veteran did not submit any evidence to support her assertion.  
Further, there is no evidence in the claims file to suggest 
that marked interference with employment is the result of her 
condition.  The veteran has not suggested having had any 
incapacitating problems due to her hearing disability in the 
past.  Thus, her disability is appropriately rated under the 
schedular criteria, and that referral for extra-schedular 
consideration is not warranted.  

The veteran's contentions have been carefully considered in 
this matter.  The Rating Schedule provides the sole criteria 
for evaluating the disability and assigning compensation 
benefits.  The criteria encompass what is termed the average 
impairment of earning capacity and specific compensation is 
not provided upon the difficulty of hearing at the levels 
described by the veteran.  Rather, impairment of earning 
capacity is paramount.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  The objective evidence at the crux 
of the matter provides no basis for granting compensation to 
the veteran's level of bilateral hearing loss currently 
demonstrated and her current level of hearing disability does 
not qualify for compensation.  There is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  




ORDER

Entitlement to an increased initial rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



